On Rehearing.
[S. C. 35 Pac. 31.]
Mr. Justice Bean
delivered the opinion of the court:
In order that the questions presented on this rehearing may be fully understood, it is necessary to set out more at length than was done in the former opinion the facts in this case. The record recites that “After some instructions had been given by the court, Mr. Tanner, attorney for the plaintiff, addressing the court, said, ‘I think there is one matter your honor has not instructed the jury upon, and that is the question about the arrange* *389ment between Laura Bennett and Lucy Mason about the payment of the mortgage.’ Whereupon the court instructed the jury as follows, to wit: ‘When fraud is charged, it ought to be clearly made out. It is charged here [that] there was a fraudulent combination between Lucy Mason, by her agent and father, O. P. Mason, and Laura Bennett and J. A. Bennett, to have this land sold for taxes in order-to escape the claims of Susannah Nickum under her mortgage. The effect which any such combination would have might be very easily defeated, or it might be made of very-little avail, by the mortgagee paying the taxes herself. Our law provides that the mortgagee may pay any taxes levied upon the land upon which he holds a mortgage, himself, if the mortgagor neglects it, and then may tack the amount so paid as taxes to his debt, and have it refunded to him when the mortgage is paid off. But nevertheless it is held that when parties occupying such relation as vendor and purchaser, mortgagor and mortgagee, when parties occupying that position conspire together to have the land which is mortgaged, and upon which the mortgagor ought to pay the taxes, sold for taxes, and the mortgagor, or some person engaged in the conspiracy, bid it in, such a sale amounts to nothing so far as conferring any title upon the purchaser, but simply stands as payment of the taxes; it has no further effect. Question is made here whether such combination existed or not in this case, and this question I submit to you to find. - If you find that there was such combination, agreement, or arrangement for the purpose of defeating this mortgage, if they could, then the tax sale is of no avail, except to pay the taxes which had been levied.’ Mr. Tanner then, again addressing the court, said: ‘I suppose if the -jury should find that this scheme was entered into, and that buying in could only act as payment of the taxes, that then tin’s three years’ limitation would not apply.’ Whereupon the court then further instructed the jury as follows, to wit: ‘I don’t *390see any application at all. It could not be used for any other purpose except to pay the taxes.’ To each of these instructions, defendant Tiny Gaston, by her counsel, then and there duly excepted, and the exceptions were allowed by the court.” From the foregoing it appears that the effect of the instructions of the court was that if the fraudulent combination between Lucy Mason and Laura Bennett, referred to, in fact existed, the tax'sale amounted to nothing, so far as conferring any title upon the purchaser, but simply stood as a payment of the tax, and could have no further force or effect, and this we have held to be error as applied to the facts of this case.
The respondent insists, upon the rehearing, that the exceptions do not present for consideration in this court the question as to the effect of the tax sale, because (1) it does not point out particularly the portion of the charge excepted to, nor does it state the grounds of the objection and exception; (2) the instructions are at most only defective in form, or deficient in fullness, and the attention of the court should have been particularly. called to such defect, so that it might have corrected the error into which it had fallen; and, (3) that, inasmuch as the entire charge is not in the record; we must assume that the court in some other portion of it gave the law correctly as to the rights of a bona fide purchaser under the tax deed; and now of these objections in their order.
4. We agree with counsel for respondent that an exception to a charge of the court must point out distinctly the particular portion excepted to, and that a general exception to the entire charge, or to a series of propositions, if any one of them is correct, is insufficient. In this case, however, the exceptions show distintly that appellant excepted to particular portions of the charge, which, in their entirety, we have held erroneous as applicable to the facts of this case. The instructions excepted to, if they may be considered as a series of instructions, amount in *391effect to asserting but one proposition of law, namely, that if the jury should find, from the evidence, that a fraudulent combination between Mason and Bennett for the sale and purchase of the property in controversy for delinquent taxes existed, that such purchase, and the sheriff’s deed acquired in accordance therewith, conveyed no title whatever. This being the case, we think the exceptions are clearly sufficient.
5. It is also contended that the exceptions are insufficient because they do not state the grounds of the objection. But when an instruction is challenged on the ground that it is not the law as applied to the facts of the case, we understand a general exception is sufficient. We know no rule of law requiring counsel in such case to embody in his objection an argument or the reason for his contention. It is sufficient to notify the court that he challenges the correctness of the law as stated by it in its instructions. When the charge, without asserting an erroneous proposition of law as applied to the case, is ambiguous, or is deficient in fullness, or does not go far enough, or is not sufficiently explicit, the party excepting should call the attention of the court to the particular grounds upon which he objects, so it maybe corrected: Kearney v. Snodgrass, 12 Or. 317 (7 Pac. Rep. 309). But when an erroneous proposition of law is asserted, as applied to the case on trial, it is sufficient to except generally, becausé in such a case the supposition is that the question has been previously fully argued and presented, and the court’s opinion formed, and that it would not be modified or changed by again calling its attention to the particular reasons or grounds upon which counsel contends the instruction to be erroneous. In the case at bar the court asserted what we conceive to be an erroneous proposition cf law, as between the parties to the record, and under the issues in the case, hence the rule invoked does not apply.
6. Again, it is urged that, inasmuch as the entire *392charge is not in the record, we must assume that the court did particularly instruct the jury as to the rights of the defendant as a bona fide purchaser, but there are two sufficient reasons why this position is not well taken. In the first place, it does affirmatively appear from the record that the portion of the charge excepted to is all the court said upon the effect of the alleged fraudulent combination; and, second, that the attempted application of the well-known rule invoked by counsel in this case, that error will never be presumed, but must affirmatively appear, is answered by Strahan, C. J., in DuBois v. Perkins, 21 Or. 190 (27 Pac. Rep. 1044), in this language: “Whilo it is true that error will never be presumed, the converse of the proposition is equally true. When error does affirmatively appear, it will not be presumed that it was rendered harmless, or removed. If it were so, the respondent must see to it that the matter which renders it harmless, or removes it, is made to affirmatively appear in the bill of exceptions.” When error affirmatively appears upon the face of the record, which is prejudicial, as it does in this case, we cannot assume that it was harmless.
In consequence of these views, the former judgment is adhered to. Reversed.